Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 07/27/2022.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Drawings
The drawings were received on 06/30/2021.  These drawings are accepted.
Priority
Acknowledgment is made of applicant's claim for foreign priority under 35 U.S.C. 119 (a)-(d).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-22 are rejected 35 U.S.C. 103 as being unpatentable over FREY et al. (USPGPUB No. 2022/0116113 A1, hereinafter referred  to as Frey) in view of Yang et al. (USPGPUB No. 2013/0266086 A1, hereinafter referred to as Yang). 
Referring to claim 1, Frey discloses a circuit, comprising {“apparatus for determining an interference”, see Fig. 1, [0045]}: 
a data interface {“transform module 110”, see Fig. 1, [0045]}; and transition control circuitry coupled {“signal modification module 130”, see Fig. 1b, [0049]} to the data interface, the transition control circuitry is configured to: 
receive an input bit stream sample {“data input signal”, see Fig. 1b, [0061]}; determine a bit transformation pattern {“obtain a plurality of overlapping blocks of the frequency-domain data signal”, see Fig. 1b, [0061]} for the input bit stream sample in accordance with a target criteria {“one or more spectral interference coefficients”, see Fig. 1b, [0057]}; and generate an output bit stream symbol {“custom-character is the set of data symbols”, see Figs. 1a or 1b, [0086]} from the input bit stream sample and the bit transformation pattern {“discrete-time index of the data symbols”, see Fig. 3a, [0106]}, wherein the output bit stream symbol has more bits than the input bit stream sample {“binary sequence <q(K> is partitioned into binary tuples of length R.sub.m, s.t. q[k]=[q.sub.,[k], . . . q.sub.R.sub.m[k]] ∈{0, 1}.sup.R.sup.m”, see Fig. 3a, [0106]}.
Frey does not appear to explicitly disclose wherein the data interface is a parallel data interface.
Furthermore, Yang discloses wherein the data interface is a parallel data interface {parallel transfer technique “orthogonal frequency-division multiplexing”, see Fig. 1, [0060]}.
Frey and Yang are analogous because they are from the same field of endeavor, transforming bit data streams. 
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art, having the teachings of Frey and Yang before him or her, to modify Frey’s circuit incorporating Yang’s “OFDM” techniques (see Fig. 1 [0060]). 
The suggestion/motivation for doing so would have been to implement a MIMO system with multiple antennas which can provide improved performance (e.g., higher throughput and/or greater reliability) if the additional dimensionalities created by the multiple transmit and receive antennas are utilized  (Yang [0065] last 4 lines).
Therefore, it would have been obvious to combine Yang with Frey to obtain the invention as specified in the instant claim(s).

As per claim 2, the rejection of claim 1 is incorporated and Yang discloses wherein the parallel data interface includes parallel data interface lanes configured to transmit bits of the output bit stream symbol in parallel {“modulator 302 configured modulate bits for transmission” , see Fig. 3, [0080]}, and the target criteria minimizes bit transitions on the parallel data interface lanes {“transforms units of data of different sizes”, see Fig. 3, [0081]}.

As per claim 3, the rejection of claim 1 is incorporated and Yang discloses wherein the parallel data interface includes parallel data interface lanes configured to transmit bits of the output bit stream symbol in parallel {“modulator 302 configured modulate bits for transmission” , see Fig. 3, [0080] }, and the target criteria minimizes variance in a number of bit transitions on the parallel data interface lanes {“channel estimator and equalizer 405”, see Fig. 4, [0091]}.

As per claim 4, the rejection of claim 1 is incorporated and Frey discloses wherein the transition control circuitry has a parallelized topology {“plurality of frequency channels”, see Fig. 1, [0045]} configured to generate multiple output bit stream symbols at a time {“the set of data symbols”, see Fig. 3a, [0086]}. 

As per claim 5, the rejection of claim 1 is incorporated and Yang discloses wherein the transition control circuitry has a serialized topology {“direct--sequence spread spectrum (DSSS) communications”, see any Figure, [0060]} configured generate multiple output bit stream symbols within a clock cycle {“down clocked implementations”, see Fig. 4, [0097]}.

As per claim 6, the rejection of claim 1 is incorporated and Yang discloses wherein the transition control circuitry has a pipelined topology with a transition optimizer {“1 MHz bandwidth OFDM communications network”, see Fig. 5, [0102]}, and index remapper {“tones for each symbol… to the following equation”, see Fig. 9a, [0121]}, and a bit stream transformer {transformer used to modify “allow gaps between valid tones…”, see Fig. 9a, [0127]}, and the transition control circuitry is configured to perform transition optimizer operations {“transmitted in symbols close in time (e.g., sequential or adjacent symbols)”, see Fig. 5, [0101]}, index remapper operations {“bijection stitching function M.sup.s.sub.BW(k)”, see Fig. 9a, [0127]}, and bit stream transformer operations in different clock cycles to generate the output bit stream symbol {“allow gaps between valid tones to be squeezed out and then stitched into a whole piece”, see Fig. 9a, [0127]}.

As per claim 7, the rejection of claim 1 is incorporated and Yang discloses wherein the transition control circuitry includes an index remapper configured {“symbols are labeled with index values 0-12”, see Fig. 5, [0102]} to generate the bit transformation pattern {“a symbol used for transmission of pilot signals”, see Fig. 6, [0105]} based on a previous bit transformation pattern {“receiving the symbols of a group may then utilize the pilot signals transmitted on tones”, see Figs. 5 and 6, [0104]}.

As per claim 8, the rejection of claim 1 is incorporated and Frey discloses wherein the transition control circuit is configured to: generate a plurality of candidate bit transformation patterns {“frequency matching) and momentum (phase matching)”, see Fig. 4a, [0156]}; and select one of the candidate bit transformation patterns {“phase matching condition and defined as:”, see Fig. 4a, [0158]} based on the target criteria {“bijective mapping rule”, see Fig. 3a, [0106]}.

As per claim 9, the rejection of claim 1 is incorporated and Yang discloses wherein the parallel data interface and the transition control circuit are components of an integrated circuit that includes an analog-to-digital converter (ADC) {“an analog to digital converter 402”, see Fig. 4, [0090]} or digital-to-analog converter (DAC) {“digital to analog converter 306”, see Fig. 3, [0084]} adapted to be coupled to another circuit {“om the receiver 212”, see Fig. 4, [0090]} via the parallel data interface {“filtered or by being downconverted” as claimed, see Fig. 4, [0090]}.

As per claim 10, the rejection of claim 1 is incorporated and Yang discloses wherein the parallel data interface and the transition control circuit are components of an integrated circuit that includes a baseband processor adapted {processor sending “baseband OFDM signal”, see Fig. 3, [0084]} to be coupled to another circuit via the parallel data interface {“of the transform module”, see Fig. 3, [0084]}.

Referring to claims 11-19 are system claims reciting claim functional language corresponding to the apparatus claim of claims 1-10, respectively, thereby rejected under the same rationale as claims 1-10 recited above. 

Referring to claims 20-22 are method claims reciting claim functional language corresponding to the apparatus claim of claims 1-10, respectively, thereby rejected under the same rationale as claims 1-10 recited above. 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The following references are applicable as 103 art teaching data transformation concepts: US 20180309477 A1, US 20180242023 A1, US 20170064311 A1, US 8050340 B2, US 20110087860 A1, and US 7788468 B1.
Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER A. BARTELS whose telephone number is (571)270-3182.  The examiner can normally be reached on Monday-Friday 9:00a-5:30pm EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dr. Henry Tsai can be reached on 571-272-4176.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/C. B./
Examiner, Art Unit 2184

/HENRY TSAI/Supervisory Patent Examiner, Art Unit 2184